Citation Nr: 0934172	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-38 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from July to December 1979, 
and from May 1982 to January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the RO that granted service connection for PTSD, and 
assigned a 30 percent disability rating, effective on July 
18, 2003.  

As the Veteran has perfected an appeal to the initial rating 
assigned following the grant of service connection for PTSD 
the Board has characterized this issue in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.  


FINDING OF FACT

Since July 18, 2003, the service-connected PTSD is shown to 
be manifested by a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 
percent, but not more, for the service-connected PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code (Code) 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  

Consequently, there is no need to discuss whether VA met the 
increased duty to notify standard as enunciated in Vazquez-
Flores in claims of entitlement to a higher initial rating 
nor is there a need to remand initial rating claims for 
remedial notice pursuant to Vazquez-Flores.  

VA has provided adequate notice of how disability ratings and 
effective dates are assigned.  The record shows that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

There is not a scintilla of evidence of any VA error in 
notifying or assisting prejudices the appellant or reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.  


Factual Background

The Veteran asserts that his PTSD symptoms warrant a higher 
rating.  See Notice of Disagreement and VA Form 9, received 
in May and November 2004, respectively.  

A May 2003 private medical record notes that the Veteran was 
employed at that time.  

A July 18, 2003, letter is on file, submitted by a private 
physician.  He noted that he had recently examined the 
Veteran following which he diagnosed PTSD.  He supplied a 
global assessment of functioning (GAF) score of 30.  

The Veteran, while he reported being currently employed, 
added that he had had several jobs since leaving the Marines 
in 1995 essentially due to his inability to get along with 
supervisors and trouble getting the "hang" of the job.  He 
complained of nightmares at least seven times a week, and 
flashbacks three to four times a week accompanied by panic 
attacks.  

The Veteran claimed to sleep only two hours a night.  He had 
intrusive thoughts, startle response, and noted that he was 
hypervigilant.  The Veteran added that he had not socialized 
since 1995.  He also provided a history of impaired memory.  
The examining physician opined that the Veteran was unable to 
sustain social and work relationships.  He added that he 
considered the Veteran to be permanently and totally disabled 
and unemployable.  

In November 2003, the Veteran was afforded a VA PTSD 
examination.  The examiner diagnosed PTSD and supplied a GAF 
score of 50.  He described the GAF score as symptomatic of 
serious impairment of psychosocial interactions with no 
friends.  

The Veteran complained of nightly nightmares, flashbacks, and 
intrusive thoughts.  He denied suicide attempts.  He also 
noted having what he considered panic attacks about once a 
month.  The Veteran was currently employed.  He denied having 
friends.  

On examination, the Veteran was alert and casually dressed.  
No loose associations or flight of ideas was observed.  His 
mood was tense and subdued, and his affect was appropriate.  
No impairment of thought processes or communication was 
present.  

The Veteran had neither delusions nor hallucinations.  
Insight and judgment were both adequate.  The examiner did 
report the Veteran had sleep problems and poor concentration.  
He was also hypervigilent and easily startled.  These 
problems reportedly had interfered with the Veteran's work 
and social activities.  

A July 2007 VA outpatient treatment note shows that the 
Veteran was employed at that time.  

The report of a VA PTSD examination dated in May 2008 shows 
that the Veteran complained of problems sleeping, accompanied 
by nightmares about twice a week.  He also complained of 
having intrusive thoughts and hypervigilance.  He denied 
suicide attempts and panic attacks.  He did report being in 
receipt of private psychiatric care.  He was currently not 
working, but looking for employment.  

The Veteran was noted to be married and have four children.  
He stated that he was not real close because of his temper.  

The examination reported that the Veteran was causally 
dressed.  He exhibited no loose associations or flight of 
ideas.  Affect was appropriate.  No impairment of thought 
processes or communication was indicated.  Neither delusions 
nor hallucinations were reported.  He was oriented times 
three, and his memory appeared to be adequate.  Also 
described as adequate was the Veteran's insight and judgment.  

The examiner noted that the PTSD symptoms had interfered with 
the Veteran's work and social activities.  PTSD was 
diagnosed, and a GAF score of 50 was provided.  

A July 2008 letter from the private physician was in the form 
of a treatment summary pertaining to the Veteran.  In noting 
that he had treated the Veteran from July 2003 to February 
2008, the physician provided a diagnosis of PTSD and a GAF 
score of 40.  He noted that the Veteran had nightmares at 
least two times a week, waking in a panic with sweats.  

The Veteran had flashbacks and panic attacks once a week.  He 
was also reported to only sleep three hours a night.  He 
reportedly also had intrusive thoughts and startled easily, 
as well as being hypervigilent.  His recent memory was noted 
to be severely impaired.  

The Veteran also was noted to be suicidal at times.  The 
doctor opined that the Veteran, because of his PTSD, was 
unable to sustain social relationships and was moderately 
impaired in his ability to sustain work relationships.  

Pursuant to the Board's October 2008 remand, an effort to 
obtain private psychiatric-based treatment records was 
undertaken.  A review of the obtained records, dated from 
2003 to 2009, shows that the Veteran was treated several 
times.  The Veteran reported having suicidal thoughts in July 
2003.  He complained of panic attacks two to three times a 
week in March 2004 and was suspended from his job in June 
2004.  

A December 2004 treatment record showed complaints of panic 
attacks two to three times a day.  In August 2005, no panic 
attacks were reported, and a GAF score of 45 was provided.  
Nightmares, panic attacks, and intrusive thoughts were 
reported in December 2005, with a GAF score of 40.  

In May 2006, panic attacks were also reported, with intrusive 
thoughts at work; a GAF score of 35 was provided at that 
time.  In November 2007 a GAF of 40 was provided, with 
increased anger at home.  A GAF score of 40 was provided in 
February 2008, and the Veteran reported at that time having 
panic attacks weekly, as well as no socialization.  


Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.  

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.  

The GAF score reflects the level of psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  


Analysis

After considering the entire record, including the private 
treatment records and the  VA examination reports dated in 
November 2003 and May 2008, the Board finds that the service-
connected PTSD is shown to have been productive of a level 
impairment that more closely resembled that of occupational 
and social impairment with reduced reliability and 
productivity and with difficulty in establishing and 
maintaining effective work and social relationships, 
beginning on July 18, 2003.  

GAF scores of 50 were provided on VA examinations in November 
2003 and May 2008.  A GAF score from 41 to 50 is defined as 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  GAF scores ranging from 
31 to 40 reflect some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  

Other GAF scores have been extensively reported by the 
private doctor, including those of 30 in July 2003, 45 in 
August 2005, and 40 in November 2007.  In July 2008 the 
private doctor reported GAF scores of 45 and 40 and noted 
that the Veteran was only moderately compromised in social 
and work relationships.  

Thus, for this initial period beginning on July 18, 2003, the 
Board finds that an increased rating of 50 percent, but not 
higher, for the service-connected PTSD is for application.  
The medical evidence in this regard does not serve to show 
that he is experiencing social and occupation impairment 
manifested by deficiencies in most areas and an inability to 
establish and maintain effective relationships.  


ORDER

An increased, initial rating of 50 percent for the service-
connected PTSD beginning on July 18, 2003 is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


